Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Remark
	At the time of writing of the instant action, the Examiner is aware of potential avenues for advancing prosecution and encourages Applicant to contact the Examiner to advance prosecution.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (U.S. Pat App Pub 2019/0109717 A1), hereinafter referred to as Reddy, in view of Giura (U.S. Pat App Pub 2020/0014720 A1), hereinafter referred to as Giura, in further view of Lelcuk et al (U.S. Pat App Pub 2019/0334886 A1), hereinafter referred to as Lelcuk.
	Re claims 1, 8 and 15: Reddy teaches a method for exchanging and acting on detected security events using permissioned blockchain, a system for exchanging and acting on detected security events using permissioned blockchain, at least one server computing device and program instructions stored in 
	Giura teaches performing, by at least one of the nodes, a remedial action in response to the security event data being published on the blockchain service, wherein data associated with the remedial action is stored on the blockchain service in association with the client device (Figs 1-2; ¶16-¶30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reddy with the teachings of Giura, for the purpose of improving device security accountability and establishing realization of security accountability via smart contracts (¶13).
	Lelcuk teaches obtaining a unique identifier for a client device in response to a detected security event being identified on the client device, the unique identifier being obtained from a device identity service (¶14-¶16; page 9, claims 1 & 8).

Re claims 2, 9 and 16: The combination of Reddy, Giura and Lelcuk teaches the detected security event comprises at least one of: malware detected on the client device; a virus detected on the client device; and a state of the client device not being in conformance with at least one enterprise-related compliance rule (Reddy & Giura: id).
	Re claims 3, 10 and 17: The combination of Reddy, Giura and Lelcuk teaches sending the security event data associated with the detected security event to the nodes of the blockchain service comprises identifying the nodes from a plurality of potential nodes of the blockchain service based at least in part on the nodes subscribing to a common one of a plurality of blockchain communication channels (Reddy & Giura: id).

Claim 4-6, 11-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (U.S. Pat App Pub 20190109717 A1), hereinafter referred to as Reddy, Giura (U.S. Pat App Pub 2020/0014720 A1), hereinafter referred to as Giura, and Lelcuk et al (U.S. Pat App Pub 2019/0334886 A1), hereinafter referred to as Lelcuk, in further view of Ratakonda et al (U.S. Pat App Pub 2021/0266173 A1), hereinafter referred to as Ratakonda.
	Re claims 4, 11 and 18: The combination of Reddy, Giura and Lelcuk teaches all the limitations of claims 1, 8 and 15 as previously stated.
	Ratakonda teaches validating the security event data and endorsing the security event data in response to predetermined criteria being satisfied comprises: identifying the predetermined criteria from a smart contract protocol; determining that the security event data satisfies the predetermined 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reddy, Giura and Lelcuk with the teachings of Ratakonda, for the purpose of validating the format of data prior to executing a smart contract to prevent non-conforming assets or their data from being acted upon by the blockchain or the smart contract.  Doing so has the known benefit of preventing tampering with blockchain data.
	Re claims 5, 12 and 19: The combination of Reddy, Giura, Lelcuk and Ratakonda teaches determining that the security event data satisfies the predetermined criteria on respective ones of the nodes further comprises determining that a threshold portion of the nodes has validated and endorsed the security event data (Reddy & Giura: id).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reddy, Giura and Lelcuk which teaches the event data being “security event” data with the teachings of Ratakonda, for the purpose of validating the format of data prior to executing a smart contract to prevent non-conforming assets or their data from being acted upon by the blockchain or the smart contract.  Doing so has the known benefit of preventing tampering with blockchain data.
	Re claims 6 and 13: The combination of Reddy, Giura, Lelcuk and Ratakonda teaches
6S4. The method of claim 4, wherein determining that the security event data satisfies the predetermined criteria on respective ones of the nodes comprises: identifying that the security event data is in compliance with a predefined data format; determining that the security event data does not comprise personally identifying information (PII), and identifying that the unique identifier for the client device complies with a predefined identifier format (Reddy & Giura: id; Lelcuk; id).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reddy, Giura and Lelcuk which teaches the event data being “security event” data with the teachings of Ratakonda, for the purpose of validating the format of data prior to executing a smart contract to prevent non-conforming assets or their data from being acted upon by the blockchain or the smart contract.  Doing so has the known benefit of preventing tampering with blockchain data.

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach nor suggest, in combination with the claims upon which they depend, determining a metric value for individual ones of the computer security services, the metric value being determined based at least in part on a will-act or has-acted event generated by a corresponding one of the computer security services, the will-act or has-acted event being recorded in association with the detected security event by the corresponding one of the computer security services; and  assigning a level of access to data stored in the blockchain service to the individual ones of the computer security services based on the metric value determined for the corresponding one of the computing security services. 
Conclusion
	Examiner's Note: 
The Examiner identified and designated “the particular part[s] [of the references] relied on” as provided in 37 C.F.R § 1.104(c)(2).
A reference is not limited to the disclosure of specific working examples. In re Mills, 470 F.2d 649, 651 (CCPA 1972); In re Fracalossi, 681 F.2d 792, 794 n.1 (CCPA 1982) (A prior art reference’s disclosure is not limited to its examples.). Nor do disclosed examples teach away from a reference’s broader disclosure. In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971); In re Boe, 355 F.2d 961, 965 (CCPA 1966) (All of the disclosures in a prior art reference “must be evaluated for what they fairly teach one of ordinary skill in the art.”).
“The prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011).
MPEP 2123 [R – 08.2012] states: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. See: Ralston Purina Co. v. FarMar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985), In re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983), Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010), Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000), Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991) and TurboCare Div. of Demag Delavel Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435